DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 14-15 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the term "rigid" in claim 1 is a relative term, which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purposes and in accordance with the specification and drawings, “rigid” will be interpreted as –the first wall is more rigid than the second wall --.
Regarding Claim 1, the limitation “a first deformation wave that produces a first heat transfer coefficient, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe” is indefinite, in context, since it cannot be discerned how, thermodynamically, are the actuators producing a mass flow (through the actuation of a first deformation wave that produces a first heat transfer coefficient, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe” will be interpreted as --the different waves are capable of being produced at any time and may create different heat transfer flows when the preexisting mass flow within the pipe is provided at a constant rate--.
Regarding Claim 1, the limitation “a third deformation wave that produces a third mass flow rate within the pipe, and subsequently (d) a fourth deformation wave that produces a fourth mass flow rate different from the third mass flow rate, wherein the third and fourth deformation waves produce a same heat transfer coefficient” is indefinite, in context, since it cannot be discerned how a wave that produces a set mass flow and therefore a set heat exchange rate is modified to produce a different mass flow with the same heat transfer rate or does the claim put forth that at a given temperature of the working fluid preexisting within the pipe, the actuators may provide different flow rates? Is there another parameter not being claimed that would compensate for the imbalance in heat transfer caused by the actuators? The specification puts forth on These arrangements are such that a thermal power exchanged through the first wall 4 can be fixed in the case where the flow rate, and/or an input temperature of the fluid 3 in the pipe 2, varies… Finally the result of this is an ability to vary either a flow rate in the pipe 2 or the heat flow y, which enables regulation with a constant heat flow for a variable flow rate or a variable heat flow for a constant flow rate”, wherein the heat transfer or flow rate is fixed by adjusting a corresponding parameter that has a direct correlation to said parameter. For Examination purposes and in accordance with the specification and drawings, “a third deformation wave that produces a third mass flow rate within the pipe, and subsequently (d) a fourth deformation wave that produces a fourth mass flow rate different from the third mass flow rate, wherein the third and fourth deformation waves produce a same heat transfer coefficient” will be interpreted as – the waves are capable of being produced at any time and may produce different mass flows within the pipe when the temperature of the working fluid within the pipe is provided at a constant temperature--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-10, 14 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Hyde (US PG Pub. 20080245520) hereinafter referred to as Edelman, Erb and Hyde, respectively.
	Regarding Claim 1, Edelman discloses a heat exchanger comprising a pipe, the pipe (shown in figure 4) comprising:
	at least a first wall (outer tubular shell, 42) which is a separation wall between a fluid circulating inside the pipe (shown in figure 4, fluid flowing in the concentric outer channel (48)) and an external medium (medium exterior to the outer tubular shell (42), as shown in figure 4), and 
	a second wall (inner tubular conductor, 44) having a first face facing the first wall (shown in figure 4, being the surface facing the outer tube shell (42)) and a second face opposite the first face (shown in figure 4), wherein the second face of the second wall is not in contact with the external medium (shown in figure 4), so that no heat flow transfer occurs between said fluid and said external medium through the first and second faces of said second wall (shown in figure 4, wherein the second wall is isolated from the external medium and therefore no heat transfer occurs through the second wall from the fluid within the inner channel (50)), wherein 
	the first wall (outer tubular shell, 42) is not deformable (see 112 analysis, shown in figure 4, wherein wall (42) is not deformed, the polymer conductor (44) deforms, see also figure 2 for reference, wherein the inner wave is formed) and the second wall is deformable (see col. 4 ll. 25-29), 
	wherein the second wall includes a configuration in which the second wall deforms according to a propagating deformation wave (see subsequent annotation, see also figure 2, wherein a wave is shown being fabricated by deformation) so as to The application of an AC signal to the electrode means 46 will cause a standing wave or traveling wave pattern to be set up within the cylindrical inner piezoelectric polymer conductor 44 in a manner already described”, (col. 4 ll. 25-28), and “when energized provides a simple and efficient means to minimize the thickness of the laminar sub-layer and thus increase the heat transfer efficiency of a fluid heat exchanger. That this occurs can be understood by considering a cycle of periodic motion as evidenced by the wave 36 of FIG. 2", (col. 3 ll. 13-21)) and moving the fluid (see col. 1 ll. 42-43) along the pipe,
wherein the pipe comprises a plurality of actuators (electrodes, 46, actuate the piezoelectric sheet) distributed along the second wall (inner tubular conductor, 44) and controlled independently from each other so as to produce a variety of deformation waves and apply the deformation waves to the second wall (shown in figure 4, wherein the electrodes produce the waves as previously proffered). It is noted that the propagating wave, as shown in figure 2, is formed in the pipe of figure 4, wherein the amplitude of the wave extends toward the outer shell (42) to a degree.
Although Edelman clearly discloses a heat exchange pipe, Edelman fails to explicitly disclose the external medium is a solid medium comprising electronic components dissipating heat discharged by the fluid through the first wall, the first wall being configured so that a heat flow transfer occurs between said fluid and said external medium through said first wall.
	Erb, also drawn to a heat exchanger having a pipe, teaches the external medium (6) is a solid medium (“The heat storage container 6 in the form of packed solids, is introduced into the remaining interior space of the container 5”, col. 4 ll. 12-14) 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the external medium being a solid medium comprising electronic components dissipating heat discharged by the fluid through the first wall, the first wall being configured so that a heat flow transfer occurs between said fluid and said external medium through said first wall, as taught by Erb, the motivation being that solid materials are known to retain heat for later use, are inexpensive, easily accessible and durable or having the external medium be a solid material for heat transfer increases the rate of heat exchange, therefore increasing the flexibility of the device relating to the heating/cooling capacity.
Although Edelman clearly discloses the creation of differing wave patterns through the use of the electrodes (46), Edelman fails to explicitly disclose the actuators are configured to take at least one configuration selected from the group consisting of 
(i) a first configuration of the actuators, producing (a) a first deformation wave that produces a first heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, wherein the second heat transfer coefficient is different from the first heat transfer coefficient, 
(ii) a second configuration of the actuators, producing (c) a third deformation wave that produces a third mass flow rate within the pipe, and subsequently (d) a fourth deformation wave that produces a fourth mass flow rate different from the third mass flow rate, wherein the third and fourth deformation waves produce a same heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall.
Hyde, also drawn to a heat exchanger having actuators for producing waves (see figure 13), teaches the actuators are controlled independently from each other so as to produce (a) a first deformation wave that produces a first heat transfer coefficient between fluid circulating inside a pipe and a medium through a wall, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient between the fluid circulating inside the pipe and the medium through the wall, wherein the second heat transfer coefficient is different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe (“Wave 610 may be a simple surface wave such as a sinusoidal wave or may be any other type of wave, including but not limited to a superposition of sinusoids, which, as is well known in the art through Fourier theory, may be used to generate any type of periodic waveform.  Further, waveform 610 may be aperiodic or damped, or may comprise numerous surface displacements and/or deformations” (Para. 48) and “Many various waveforms in accordance with exemplary embodiments may be formed by a variety of actuations and actuation sequences”, (Para. 54)). It is noted that the second 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a first configuration of the actuators, producing (a) a first deformation wave that produces a first heat transfer coefficient, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe, as taught by Hyde, the motivation being to regulate the parameters of the working fluid within the pipe, such as heat transfer, the velocity of the fluid within the pipe, the pressure drop of the fluid or the level of turbulence of the working fluid, and by regulating the aforementioned parameters, sufficient cooling to a heat generating component is accomplished and degradation or failure of heat exchanger components due to overpressure/excessive turbulence is circumvented.
Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus the actuators are configured to take at least one configuration selected from the group consisting of (i) a first configuration of the actuators, producing (a) a first deformation wave that produces a first heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, wherein the second heat transfer coefficient is different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe, and 
(ii) a second configuration of the actuators, producing (c) a third deformation wave that produces a third mass flow rate within the pipe, and subsequently (d) a fourth deformation wave that produces a fourth mass flow rate different from the third mass flow rate, wherein the third and fourth deformation waves produce a same heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall”, the invention as taught by a modified Edelman is deemed fully capable of performing such function. Edelman comprises a heat exchanger with a pipe containing actuators that provide waves along said pipe, wherein Hyde teaches various waves may be produced. Therefore, by varying the wave parameters, as taught by Hyde, the claim limitations are met by the combination of the references.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a solid medium comprising electronic components dissipating heat discharged by the fluid through the first wall”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The instant invention is drawn to a heat exchanger comprising a pipe, wherein the external medium and any components located within the external medium are intended use or rather does not further limit the heat-exchanging pipe. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 4, a modified Edelman further teaches the deformable second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for causing fluid to circulate inside the pipe (see col. 1 ll. 42-43 of Edelman).
	Regarding Claim 5, a modified Edelman further teaches the deformable second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for controlling the circulation of the fluid inside the pipe (see col. 1 ll. 42-43, wherein the flow is affected by the distortion of the flexible sheet as taught by Edelman).
	Regarding Claim 6, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) of intensification of the heat flow transfer (see col. 3 ll. 13-18 of Edelman).
	Regarding Claim 7, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for controlling the heat flow transfer (see col. 3 ll. 13-18 of Edelman).
	Regarding Claim 8, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for decoupling a control (when electrodes are not activated and therefore not 
	Regarding Claim 9, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for reversing a direction of flow of the fluid inside the pipe (see col. 1 ll. 42-43, wherein the flow is affected by the distortion of the flexible sheet, therefore the distortion is capable of reversing the flow). 
Regarding Claim 9, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 9 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “for reversing a direction of flow of the fluid inside the pipe”, the invention as taught by the combined teachings of Edelman and Erb are deemed fully capable of performing such function. Edelman comprises actuators that are capable of performing pump functions within a heat exchanger that is capable of reversing the flow of fluid through the heat exchanger. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 10, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for disturbing boundary layers of the fluid inside the pipe (see abstract of Edelman). 
	Regarding Claims 4-10, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claims 4-10 fail to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the limitations above, the invention as taught by a modified  Edelman is deemed fully capable of performing such function. Edelman comprises electrodes for producing a wave on a pipe that is capable of controlling fluid flow and heat transfer. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 14, a modified Edelman further teaches the heat exchanger (see abstract of Edelman), however Edelman fails to disclose the heat exchanger comprises a plurality of pipes that are disposed parallel to one another in and parallel to a general extension plane of the heat exchanger.	
	Erb teaches the heat exchanger comprises a plurality of pipes (shown in figure 1) that are disposed parallel to one another in and parallel to a general extension plane of the heat exchanger (shown in figure 1).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a plurality of pipes, as taught by Erb, the motivation being to increase the heat transfer capacity of the system.    
	Additionally, Edelman discloses the claimed invention except for a plurality of pipes. It would have been obvious to one of ordinary skill in the art at the time the  See MPEP 2144.04 VI (B).     
	Regarding Claim 21, a modified Edelman further teaches the deformation wave is periodic (“traveling wave”, col. 1 ll. 53-55 of Edelman, “That this occurs can be understood by considering a cycle of periodic motion as evidenced by the wave 36 of FIG. 2”, col. 3 ll. 19-21).
	Regarding Claim 22, a modified Edelman further teaches wherein the actuator (electrodes, 46, actuate the piezoelectric sheet as taught by Edelman) includes a configuration adapted to apply a standing deformation wave (col. 1 ll. 53-55 of Edelman).
	Regarding Claim 22, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 22 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the actuator includes a configuration adapted to apply a standing deformation wave” the invention as taught by a modified  Edelman is deemed fully capable of performing such function. Edelman comprises electrodes for producing a wave on a pipe that is capable of controlling fluid flow and heat transfer. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Hyde (US PG Pub. 20080245520), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Hyde et al. (US PG Pub. 2008/0128027) hereinafter referred to as Hyde’027.
	Regarding Claim 9, in addition to Edelman, Hyde’027 teaches the deformable wall is equipped with means (actuators, see figure 12) for reversing a direction of flow of the fluid inside the pipe (Hyde'027 teaches control of the fluid flow with the actuators within the pipe, therefore being capable of reversing the flow).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with actuators that control fluid flow inside the pipe capable of reversing the flow, as taught by Hyde’027, the motivation being to conform to an existing supply configuration, provide increased mixing or cleaning the pipes by releasing any obstructions. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Hyde (US PG Pub. 20080245520), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Antonijevic (USP 7,337,834) hereinafter referred to as Antonijevic.
	Regarding Claim 15, Edelman discloses a heat exchanger according to claim 13 (see rejection of Claim 13) in which fluid circulates, however Edelman fails to disclose a heat exchanger loop in which a fluid circulates.

	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a loop, as taught by Antonijevic, the motivation being to efficiently transfer heat between heat absorbing sections and heat dissipating sections, therefore negating failure of components reliant upon heat dissipation.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Hyde (US PG Pub. 20080245520), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Wedde et al. (US PG Pub 2010/0101760) hereinafter referred to as Wedde.
	Regarding Claim 15, Edelman discloses a heat exchanger according to claim 13 (see rejection of Claim 13) in which fluid circulates, however Edelman fails to disclose a heat exchanger loop in which a fluid circulates.
	Wedde, also drawn to a coaxial heat exchanger, teaches a heat exchanger loop in which a fluid circulates (shown in figure 2).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a loop, as taught by Wedde, the motivation being to efficiently transfer heat between heat absorbing sections and heat dissipating sections, therefore negating failure of components reliant upon heat dissipation.

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Hyde (US PG Pub. 20080245520), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Banister (US PG Pub. 2004/0234401) hereinafter referred to as Banister.
Regarding Claim 23, although in figure 2 Edelman discloses the amplitude of the wave (36) extends a majority of the distance between the first wall and the second wall, Edelman fails to explicitly disclose the deformation wave having an amplitude of at least 90% a distance between the first wall and the second wall to move fluid along the pipe.
 Banister, also drawn to a piezoelectric actuator system, teaches the deformation wave (formed by actuators, 12, shown in figure 1) having an amplitude of at least 90% (shown in figure 2A) a distance between a first wall (shown in figure 1, upper wall of the chamber (14)) and a second wall (shown in figure 1, bottom wall of the chamber (14)). Banister states, “In FIG. 2a the contiguous actuators are located in a linear array in the chamber.  In this embodiment, the actuators, when activated, expand to the opposite wall of the cavity and form a seal that bars fluid flow and at the same time displace fluid along the axis of the array”, (Para. 38). It is noted that Edelman discloses the first wall, the second wall, the first wall not being deformed and the second wall being deformed, wherein Banister teaches the amplitude of wave within the fluid traveling space is at least 90% of the distance between a first wall and a second wall.	
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the deformation wave having an amplitude of at least 
Regarding Claim 24, although in figure 2 Edelman discloses the amplitude of the wave (36) extends a majority of the distance between the first wall and the second wall, Edelman fails to explicitly disclose the propagating deformation wave has an amplitude of at least 80% of a distance between the first wall and the second wall.
	Banister, also drawn to a piezoelectric actuator system, teaches the deformation wave (formed by actuators, 12, shown in figure 1) having an amplitude of at least 80% (shown in figure 2A) a distance between a first wall (shown in figure 1, upper wall of the chamber (14)) and a second wall (shown in figure 1, bottom wall of the chamber (14)). Banister states, “In FIG. 2a the contiguous actuators are located in a linear array in the chamber. In this embodiment, the actuators, when activated, expand to the opposite wall of the cavity and form a seal that bars fluid flow and at the same time displace fluid along the axis of the array”, (Para. 38). It is noted that Edelman discloses the first wall, the second wall, the first wall being not deformed and the second being deformed, wherein Banister teaches the amplitude of wave within the fluid traveling space is at least 80% of the distance between a first wall and a second wall to move fluid along the pipe.
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the deformation wave having an amplitude of at least
.

Claims 1, 4-10, 14 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Banister (US PG Pub. 2004/0234401) hereinafter referred to as Edelman, Erb and Banister, respectively.
	Regarding Claim 1, Edelman discloses a heat exchanger comprising a pipe, the pipe (shown in figure 4) comprising:
	at least a first wall (outer tubular shell, 42) which is a separation wall between a fluid circulating inside the pipe (shown in figure 4, fluid flowing in the concentric outer channel (48)) and an external medium (medium exterior to the outer tubular shell (42), as shown in figure 4), and 
	a second wall (inner tubular conductor, 44) having a first face facing the first wall (shown in figure 4, being the surface facing the outer tube shell (42)) and a second face opposite the first face (shown in figure 4), wherein the second face of the second wall is not in contact with the external medium (shown in figure 4), so that no heat flow transfer occurs between said fluid and said external medium through the first and second faces of said second wall (shown in figure 4, wherein the second wall is isolated from the external medium and therefore no heat transfer occurs through the second wall from the fluid within the inner channel (50)), wherein 

	wherein the second wall includes a configuration in which the second wall deforms according to a propagating deformation wave (see subsequent annotation, see also figure 2, wherein a wave is shown being fabricated by deformation) so as to perform the heat flow transfer (“The application of an AC signal to the electrode means 46 will cause a standing wave or traveling wave pattern to be set up within the cylindrical inner piezoelectric polymer conductor 44 in a manner already described”, (col. 4 ll. 25-28), and “when energized provides a simple and efficient means to minimize the thickness of the laminar sub-layer and thus increase the heat transfer efficiency of a fluid heat exchanger. That this occurs can be understood by considering a cycle of periodic motion as evidenced by the wave 36 of FIG. 2", (col. 3 ll. 13-21)) and moving the fluid (see col. 1 ll. 42-43) along the pipe,
wherein the pipe comprises a plurality of actuators (electrodes, 46, actuate the piezoelectric sheet) distributed along the second wall (inner tubular conductor, 44) and controlled independently from each other so as to produce a variety of deformation waves and apply the deformation waves to the second wall (shown in figure 4, wherein the electrodes produce the waves as previously proffered). It is noted that the propagating wave, as shown in figure 2, is formed in the pipe of figure 4, wherein the amplitude of the wave extends toward the outer shell (42) to a degree.

	Erb, also drawn to a heat exchanger having a pipe, teaches the external medium (6) is a solid medium (“The heat storage container 6 in the form of packed solids, is introduced into the remaining interior space of the container 5”, col. 4 ll. 12-14) comprising electronic components (3, see figure 2) dissipating heat discharged by the fluid through the first wall (through the ducts (4)), the first wall (exterior of ducts (4)) being configured so that a heat flow transfer occurs between said fluid (fluid within the duct (4)) and said external medium (6) through said first wall (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the external medium being a solid medium comprising electronic components dissipating heat discharged by the fluid through the first wall, the first wall being configured so that a heat flow transfer occurs between said fluid and said external medium through said first wall, as taught by Erb, the motivation being that solid materials are known to retain heat for later use, are inexpensive, easily accessible and durable or having the external medium be a solid material for heat transfer increases the rate of heat exchange, therefore increasing the flexibility of the device relating to the heating/cooling capacity.

(i) a first configuration of the actuators, producing (a) a first deformation wave that produces a first heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, wherein the second heat transfer coefficient is different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe, and 
(ii) a second configuration of the actuators, producing (c) a third deformation wave that produces a third mass flow rate within the pipe, and subsequently (d) a fourth deformation wave that produces a fourth mass flow rate different from the third mass flow rate, wherein the third and fourth deformation waves produce a same heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall.
Banister teaches the actuators are controlled independently from each other so as to produce (a) a first deformation wave that produces a first heat transfer coefficient between fluid circulating inside a pipe and a medium through a wall, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient between the fluid circulating inside the pipe and the medium through the wall, wherein the second heat transfer coefficient is different from the first heat transfer coefficient, The sensor is in electrical connection with the controlling means and provides feed-back about the physical state of the fluid to the controlling means.  The sensor may, for example, measure changes in pH, viscosity, ionic strength, velocity, pressure or chemical composition of fluid.  This feed-back allows the pump to interactively alter fluid flow rate and direction”, Para. 15 and “The rate of flow through the actuator housing 11 is determined by the selected time and sequence of activation of the actuators.  Calculation of expected flow rate may be made from the change in dimensions of the actuators.  The amount of fluid displaced at a given time is the sum of the total volume of all the expanded (or contracted) actuators during this time.  The rate of fluid flow is the volume displaced during a given time which is determined by the time and sequence of activation.  The controller 21 may be programmed to activate the actuators at a given time and sequence to provide a selected flow rate”, (Para. 68)). It is noted that Banister teaches the production of different waves within the chamber (shown in figure 1) in order to regulate the flow rate, wherein the production of different waves maintains a selected flow rate (as demonstrated in the above annotations). Therefore, maintaining a flow rate by producing different waves or rather producing different waves that result in different flow rates, counteracts any changes to the flow that result from varying “pH, viscosity, ionic strength, velocity, pressure or chemical composition of fluid”. 
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the actuators being configured to form (a) a first deformation wave that produces a first heat transfer coefficient between fluid circulating 
Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the actuators are configured to take at least one configuration selected from the group consisting of (i) a first configuration of the actuators, producing (a) a first deformation wave that produces a first heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, and subsequently (b) a second deformation wave that produces a second heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall, wherein the second heat transfer coefficient is different from the first heat transfer coefficient, wherein the first and second deformation waves produce a same mass flow rate within the pipe, and 
(ii) a second configuration of the actuators, producing (c) a third deformation wave that produces a third mass flow rate within the pipe, and subsequently (d) a fourth deformation wave that produces a fourth mass flow rate different from the third mass flow rate, wherein the third and fourth deformation waves produce a same heat transfer coefficient between the fluid circulating inside the pipe and the solid medium through the second wall”, the invention as taught by a modified Edelman is deemed fully capable of performing such function. Edelman comprises a heat exchanger with a pipe containing actuators that provide waves along said pipe, wherein Banister teaches it is well known to vary the waves in order to maintain a required flow rate. Therefore, by varying the wave parameters, as taught by Banister, the claim limitations are met by the combination of the references.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a solid medium comprising electronic components dissipating heat discharged by the fluid through the first wall”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The instant invention is drawn to a heat exchanger comprising a pipe, wherein the external medium and any components located within the external medium are intended use or rather does not further limit the heat-exchanging pipe. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 4, a modified Edelman further teaches the deformable second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for causing fluid to circulate inside the pipe (see col. 1 ll. 42-43 of Edelman).
	Regarding Claim 5, a modified Edelman further teaches the deformable second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for controlling the circulation of the fluid inside the pipe (see col. 1 ll. 42-43, wherein the flow is affected by the distortion of the flexible sheet as taught by Edelman).
	Regarding Claim 6, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) of intensification of the heat flow transfer (see col. 3 ll. 13-18 of Edelman).
	Regarding Claim 7, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for controlling the heat flow transfer (see col. 3 ll. 13-18 of Edelman).
	Regarding Claim 8, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for decoupling a control (when electrodes are not activated and therefore not controlled as taught by Edelman) of the fluid mass flow rate and the heat transfer coefficient.
	Regarding Claim 9, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for reversing a direction of flow of the fluid inside the pipe (see col. 1 ll. 42-43, wherein the flow is affected by the distortion of the flexible sheet, therefore the distortion is capable of reversing the flow). 
“[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 9 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “for reversing a direction of flow of the fluid inside the pipe”, the invention as taught by the combined teachings of Edelman and Erb are deemed fully capable of performing such function. Edelman comprises actuators that are capable of performing pump functions within a heat exchanger that is capable of reversing the flow of fluid through the heat exchanger. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 10, a modified Edelman further teaches the second wall is equipped with means (electrodes, 46, located on the flexible sheet as taught by Edelman) for disturbing boundary layers of the fluid inside the pipe (see abstract of Edelman). 
	Regarding Claims 4-10, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claims 4-10 fail to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the limitations above, the invention as taught by a modified  
	Regarding Claim 14, a modified Edelman further teaches the heat exchanger (see abstract of Edelman), however Edelman fails to disclose the heat exchanger comprises a plurality of pipes that are disposed parallel to one another in and parallel to a general extension plane of the heat exchanger.	
	Erb teaches the heat exchanger comprises a plurality of pipes (shown in figure 1) that are disposed parallel to one another in and parallel to a general extension plane of the heat exchanger (shown in figure 1).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a plurality of pipes, as taught by Erb, the motivation being to increase the heat transfer capacity of the system.    
	Additionally, Edelman discloses the claimed invention except for a plurality of pipes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of pipes, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. See MPEP 2144.04 VI (B).     
	Regarding Claim 21, a modified Edelman further teaches the deformation wave is periodic (“traveling wave”, col. 1 ll. 53-55 of Edelman, “That this occurs can be understood by considering a cycle of periodic motion as evidenced by the wave 36 of FIG. 2”, col. 3 ll. 19-21).
	Regarding Claim 22, a modified Edelman further teaches wherein the actuator (electrodes, 46, actuate the piezoelectric sheet as taught by Edelman) includes a configuration adapted to apply a standing deformation wave (col. 1 ll. 53-55 of Edelman).
	Regarding Claim 22, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 22 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “the actuator includes a configuration adapted to apply a standing deformation wave” the invention as taught by a modified  Edelman is deemed fully capable of performing such function. Edelman comprises electrodes for producing a wave on a pipe that is capable of controlling fluid flow and heat transfer. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 23, although in figure 2 Edelman discloses the amplitude of the wave (36) extends a majority of the distance between the first wall and the second wall, Edelman fails to explicitly disclose the deformation wave having an amplitude of at least 90% a distance between the first wall and the second wall to move fluid along the pipe.
Banister, also drawn to a piezoelectric actuator system, teaches the deformation wave (formed by actuators, 12, shown in figure 1) having an amplitude of at least 90% (shown in figure 2A) a distance between a first wall (shown in figure 1, upper wall of the In FIG. 2a the contiguous actuators are located in a linear array in the chamber.  In this embodiment, the actuators, when activated, expand to the opposite wall of the cavity and form a seal that bars fluid flow and at the same time displace fluid along the axis of the array”, (Para. 38). It is noted that Edelman discloses the first wall, the second wall, the first wall not being deformed and the second wall being deformed, wherein Banister teaches the amplitude of wave within the fluid traveling space is at least 90% of the distance between a first wall and a second wall.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the deformation wave having an amplitude of at least 90% a distance between a first wall and a second wall, as taught by Banister, the motivation being to create a seal between the actuator and the upper wall of the chamber while simultaneously initiating a displacing force that drives the fluid in the intended direction.
Regarding Claim 24, although in figure 2 Edelman discloses the amplitude of the wave (36) extends a majority of the distance between the first wall and the second wall, Edelman fails to explicitly disclose the propagating deformation wave has an amplitude of at least 80% of a distance between the first wall and the second wall.
Banister, also drawn to a piezoelectric actuator system, teaches the deformation wave (formed by actuators, 12, shown in figure 1) having an amplitude of at least 80% (shown in figure 2A) a distance between a first wall (shown in figure 1, upper wall of the chamber (14)) and a second wall (shown in figure 1, bottom wall of the chamber (14)). Banister states, “In FIG. 2a the contiguous actuators are located in a linear array in the chamber. In this embodiment, the actuators, when activated, expand to the opposite wall of the cavity and form a seal that bars fluid flow and at the same time displace fluid along the axis of the array”, (Para. 38). It is noted that Edelman discloses the first wall, the second wall, the first wall being not deformed and the second being deformed, wherein Banister teaches the amplitude of wave within the fluid traveling space is at least 80% of the distance between a first wall and a second wall to move fluid along the pipe.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with the deformation wave having an amplitude of at least 80% a distance between a first wall and a second wall, as taught by Banister, the motivation being to create a seal between the actuator and the upper wall of the chamber while simultaneously initiating a displacing force that drives the fluid in the intended direction.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Banister (US PG Pub. 2004/0234401), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Hyde et al. (US PG Pub. 2008/0128027) hereinafter referred to as Hyde’027.
Regarding Claim 9, in addition to Edelman, Hyde’027 teaches the deformable wall is equipped with means (actuators, see figure 12) for reversing a direction of flow of the fluid inside the pipe (Hyde'027 teaches control of the fluid flow with the actuators within the pipe, therefore being capable of reversing the flow).
. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Banister (US PG Pub. 2004/0234401), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Antonijevic (USP 7,337,834) hereinafter referred to as Antonijevic.
	Regarding Claim 15, Edelman discloses a heat exchanger according to claim 13 (see rejection of Claim 13) in which fluid circulates, however Edelman fails to disclose a heat exchanger loop in which a fluid circulates.
	Antonijevic, also drawn to a coaxial heat exchanger, teaches a heat exchanger loop in which a fluid circulates (shown in figure 1).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a loop, as taught by Antonijevic, the motivation being to efficiently transfer heat between heat absorbing sections and heat dissipating sections, therefore negating failure of components reliant upon heat dissipation.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelman (USP 4,423,768) in view of Erb et al. (USP 3989927) and in further view of Banister (US PG Pub. 2004/0234401), as applied in Claims 1, 4-10, 14 and 21-22 above and in further view of Wedde et al. (US PG Pub 2010/0101760) hereinafter referred to as Wedde.
	Regarding Claim 15, Edelman discloses a heat exchanger according to claim 13 (see rejection of Claim 13) in which fluid circulates, however Edelman fails to disclose a heat exchanger loop in which a fluid circulates.
	Wedde, also drawn to a coaxial heat exchanger, teaches a heat exchanger loop in which a fluid circulates (shown in figure 2).
	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Edelman with a loop, as taught by Wedde, the motivation being to efficiently transfer heat between heat absorbing sections and heat dissipating sections, therefore negating failure of components reliant upon heat dissipation.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
On Page 9 of the Arguments the Applicant states, “the Examiner's interpretation of the ‘heating elements’ of Erb Fig. 2 and col. 4, lines 12-14 as ‘electronic component’ (Office Action page 10, last paragraph) is respectfully traversed. In particular, there is no indication or even suggestion in Erb that the heating elements have any connection or relationship with an electronic component.” The Examiner respectfully disagrees. The instant specification does not define the term “electronic component” in any manner that would preclude the interpretation put forth within the Action, further both the heating electronic components” of the instant claims both produce heat within the solid mass. The heating elements are also connected to the regulating and switching device (20), wherein the “regulating and switching device of known construction for supplying electrical energy from the bus bars 18, 19 to the heating elements 3, the regulating and switching device receiving the measured values and control pulses from measuring transducers disposed in suitable manner”. A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a solid medium comprising electronic components dissipating heat discharged by the fluid through the first wall”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The instant invention is drawn to a heat exchanger comprising a pipe, wherein the external medium and any components located within the external medium are intended use or rather does not further limit the heat-exchanging pipe. Please see Section 2114 of the MPEP entitled Functional Language. 
On Page 10 of the Arguments the Applicant states, "For example, in a first configuration, as recited in the last before last paragraph of the present claim 1, the actuators can be actuated, for example by increasing or decreasing turbulence, to increase or decrease the heat transfer coefficient, respectively, while maintaining a constant exposure time, i.e., a constant mass flow rate...the actuators can be actuated, for example by increasing or decreasing turbulence, to maintain the heat transfer coefficient constant, even though the mass flow rate is decreased or increased, respectively.” The Examiner respectfully disagrees. Turbulence and flow rate are connected, as turbulence is produced through disordered gradients in pressure and 
Reynolds number =                          
                            
                                
                                    4
                                    
                                        
                                            m
                                        
                                        ˙
                                    
                                
                                
                                    π
                                    D
                                    U
                                
                            
                        
                     =                         
                            
                                
                                    
                                        
                                            m
                                        
                                        ˙
                                    
                                    D
                                
                                
                                    U
                                    A
                                
                            
                        
                    
m = mass flow rate, D = Pipe Diameter, U = dynamic viscosity
As demonstrated in the equation above, the Reynolds number, which defines the state of the flow (laminar, turbulent etc.), directly correlates to the mass flow rate in a given area and viscosity. Therefore, when the flow encounters turbulence due to the actions of the actuators the mass flow rate or exposure time will be effected.
It still remains unclear as to how the mass flow rate is uncoupled from the heat transfer coefficient as the two parameters are known to influence one another and as shown graphically in figures 11-12, correlate differently with the relative amplitude (A/D). Although the relative amplitude causes different responses in the mass flow rate and heat transfer, this does not definitively demonstrate that the degree of heat transfer is decoupled from the mass flow rate. Further, is there another parameter (waveform, type of wave, etc...) that is utilized to compensate for the mass flow rate change caused by the aforementioned turbulence? It is unclear how the first and second waves that produce different heat transfer coefficients will have the same mass flow rate unless another parameter is being influenced that is not being claimed.
It is noted that an affidavit by the inventor explaining the methodology for achieving the rejected limitations would be welcome by the Examiner and would be considered in any future Actions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763